EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lyssa-Michelle Morris on 5/25/21.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1.	(Currently Amended) A method comprising:
	receiving, by an obstacle identification server and from one or more computing devices, vehicle operational data corresponding to a vehicle associated with that computing device;
for each vehicle operational data received from the one or more computing devices:
analyzing the vehicle operation data to determine whether an obstacle identification event occurred; and
based on determining the obstacle identification event occurred: 
analyzing the vehicle operational data to determine a geographical location at which the obstacle identification event occurred; and
storing an entry indicating the vehicle operational data, including the geographical location at which the obstacle identification event occurred;
determining, based on stored entries associated with a particular geographical location, that a roadway obstacle is present at the particular geographical location; 
transmitting, to at least one computing device of the one or more computing devices, data indicating that the roadway obstacle is present at the particular geographical location; 
after receiving an indication that a first vehicle associated with a first computing device, of the one or more computing devices, has arrived at a first destination, transmitting, to the first computing device, a request for information related to the roadway obstacle at the particular geographical location; 
receiving, from the first computing device and in response to the request transmitted after the first vehicle has arrived at the first destination, user input data input via a touchscreen interface associated with the first computing device and related to the roadway obstacle at the particular geographical location; 
removing, based on the user input data received in response to the request transmitted after the first vehicle has arrived at the first destination, the stored entries that indicate 
transmitting, to the at least one computing device of the one or more computing devices, data indicating that the roadway obstacle is removed. 

2. 	(Canceled) 

3.	(Currently Amended) The method of claim 1, wherein removing the stored entries that indicate 
determining that a number of stored entries, associated with the particular geographical location and having vehicle operational data that indicates a non-driving event, does not surpass a threshold number of non-driving event entries.

4.	(Currently Amended) The method of claim 1, wherein removing the stored entries that indicate 
determining a total number of stored entries associated with the particular geographical location and having vehicle operational data that indicates a time at which the obstacle identification event occurred is within a first time period; and
determining that, of the total number of stored entries, a percentage of stored entries having vehicle operational data that indicates a non-driving event does not surpass a threshold percentage of non-driving event entries.

5.	(Canceled) 

6.	(Currently Amended) The method of claim 1, 
wherein determining that a roadway obstacle is present at the particular geographical location comprises determining that the roadway obstacle is present at the particular geographical location, based on a determination that the vehicle operational data associated with each of the stored entries meets a first predetermined threshold,
wherein removing the stored entries that indicate 
wherein the first predetermined threshold is different from the second predetermined threshold.

7.  	(Original) The method of claim 1, wherein analyzing the vehicle operation data to determine whether the obstacle identification event occurred comprises:
	identifying data indicating a driving event that exceeds a predetermined threshold,
wherein the driving event includes an acceleration event, a deceleration event, a turning event, a lane change events, a stopping event, or a backing up event.

8.	(Currently Amended) The method of claim 1, wherein transmitting, to the at least one computing device of the one or more computing devices, the data indicating that the roadway obstacle is present at the particular geographical location comprises:
	receiving, by the obstacle identification server, from the at least one computing device, and at predetermined intervals, a location of the vehicle associated with that computing device;
	determining that the vehicle is within a predetermined distance from the particular geographical location at which the roadway obstacle is present; and
	transmitting, to the at least one computing device, the data indicating that the roadway obstacle is present at the particular geographical location.

9.	(Currently Amended) An apparatus comprising:
a processor; and
memory storing computer-readable instructions that, when executed by the processor, cause the apparatus to:
	receive, from one or more computing devices, vehicle operational data corresponding to a vehicle associated with that computing device;
for each vehicle operational data received from the one or more computing devices:
analyze the vehicle operation data to determine whether an obstacle identification event occurred; and
based on determining the obstacle identification event occurred: 
analyze the vehicle operational data to determine a geographical location at which the obstacle identification event occurred; and
store an entry indicating the vehicle operational data, including the geographical location at which the obstacle identification event occurred;
determine, based on stored entries associated with a particular geographical location, that a roadway obstacle is present at the particular geographical location; 
transmit, to at least one computing device of the one or more computing devices, data indicating that the roadway obstacle is present at the particular geographical location;
after receiving an indication that a first vehicle associated with a first computing device, of the one or more computing devices, has arrived at a first destination, transmit, to the first computing device, a request for information related to the roadway obstacle at the particular geographical location; 
receive, from the first computing device and in response to the request transmitted after the first vehicle has arrived at the first destination, user input data input via a touchscreen interface associated with the first computing device and related to the roadway obstacle at the particular geographical location;
remove, based on the user input data received in response to the request transmitted after the first vehicle has arrived at the first destination, the stored entries that indicate 
transmit, to the at least one computing device of the one or more computing devices, data indicating that the roadway obstacle is removed. 

10. 	(Canceled) 

11.	(Currently Amended) The apparatus of claim 9, wherein the computer-readable instructions, when executed by the processor, further cause the apparatus to remove the stored entries that indicate 
determining that a number of stored entries, associated with the particular geographical location and having vehicle operational data that indicates a non-driving event, does not surpass a threshold number of non-driving event entries.

12.	(Currently Amended) The apparatus of claim 9, wherein the computer-readable instructions, when executed by the processor, further cause the apparatus to remove the stored entries that indicate 
determining a total number of stored entries associated with the particular geographical location and having vehicle operational data that indicates a time at which the obstacle identification event occurred is within a first time period; and
determining that, of the total number of stored entries, a percentage of stored entries having vehicle operational data that indicates a non-driving event does not surpass a threshold percentage of non-driving event entries.

13.	(Canceled)

14.	(Currently Amended) The apparatus of claim 9, wherein the computer-readable instructions, when executed by the processor, further cause the apparatus to:
determine that the roadway obstacle is present at the particular geographical location, based on a determination that the vehicle operational data associated with each of the stored entries meets a first predetermined threshold[[,]]; and 
remove the stored entries that indicate 
wherein the first predetermined threshold is different from the second predetermined threshold.

15.  	(Original) The apparatus of claim 9, wherein the computer-readable instructions, when executed by the processor, further cause the apparatus to analyze the vehicle operation data to determine whether the obstacle identification event occurred by:
	identifying data indicating a driving event that exceeds a predetermined threshold,
wherein the driving event includes an acceleration event, a deceleration event, a turning event, a lane change events, a stopping event, or a backing up event.

16.	(Currently Amended) The apparatus of claim 9, wherein the computer-readable instructions, when executed by the processor, further cause the apparatus to transmit, to the at least one computing device of the one or more computing devices, the data indicating that the roadway obstacle is present at the particular geographical location by:
	receiving, from the at least one computing device and at predetermined intervals, a location of the vehicle associated with that computing device;
	determining that the vehicle is within a predetermined distance from the particular geographical location at which the roadway obstacle is present; and
	transmitting, to the at least one computing device, the data indicating that the roadway obstacle is present at the particular geographical location.

17.	(Currently Amended) One or more non-transitory, computer-readable media having instructions stored thereon that, when executed by a processor of a computing device, cause the computing device to:
receive, from one or more computing devices, vehicle operational data corresponding to a vehicle associated with that computing device;
for each vehicle operational data received from the one or more computing devices:
analyze the vehicle operation data to determine whether an obstacle identification event occurred; and
based on determining the obstacle identification event occurred: 
analyze the vehicle operational data to determine a geographical location at which the obstacle identification event occurred; and
store an entry indicating the vehicle operational data, including the geographical location at which the obstacle identification event occurred;
determine, based on stored entries associated with a particular geographical location, that a roadway obstacle is present at the particular geographical location; 
transmit, to at least one computing device of the one or more computing devices, data indicating that the roadway obstacle is present at the particular geographical location;
after receiving an indication that a first vehicle associated with a first computing device, of the one or more computing devices, has arrived at a first destination, transmit, to the first computing device, a request for information related to the roadway obstacle at the particular geographical location; 
receive, from the first computing device and in response to the request transmitted after the first vehicle has arrived at the first destination, user input data input via a touchscreen interface associated with the first computing device and related to the roadway obstacle at the particular geographical location;
remove, based on the user input data received in response to the request transmitted after the first vehicle has arrived at the first destination, the stored entries that indicate 
transmit, to the at least one computing device of the one or more computing devices, data indicating that the roadway obstacle is removed. 

18. 	(Canceled) 

19.	(Currently Amended) The one or more non-transitory, computer-readable media of claim 17, wherein the instructions, when executed by the processor of the computing device, further cause the computing device to: 
determine that the roadway obstacle is present at the particular geographical location, based on a determination that the vehicle operational data associated with the stored entries meets a first predetermined threshold[[,]]; and
remove the stored entries that indicate 
wherein the first predetermined threshold is different from the second predetermined threshold.

20.  	(Original) The one or more non-transitory, computer-readable media of claim 17, wherein the instructions, when executed by the processor of the computing device, further cause the computing device to analyze the vehicle operation data to determine whether the obstacle identification event occurred by:
	identifying data indicating a driving event that exceeds a predetermined threshold,
wherein the driving event includes an acceleration event, a deceleration event, a turning event, a lane change events, a stopping event, or a backing up event.

21.	(Previously Presented) The method of claim 1, wherein the roadway obstacle comprises a hairpin turn, a speed bump, a transitionary point in which a road transitions from a first road material to a different road material, debris, a pot hole, or a flooded road.

22.	(Previously Presented) The apparatus of claim 9, wherein the roadway obstacle comprises a hairpin turn, a speed bump, a transitionary point in which a road transitions from a first road material to a different road material, debris, a pot hole, or a flooded road.

23.	(Previously Presented) The one or more non-transitory, computer-readable media of claim 17, wherein the roadway obstacle comprises a hairpin turn, a speed bump, a transitionary point in which a road transitions from a first road material to a different road material, debris, a pot hole, or a flooded road.

24.	(Previously Presented) The method of claim 1, further comprising:
	determining the first destination based on receiving, from the first computing device, second user input data input via the touchscreen interface of the first computing device and indicating a destination location for a driving trip associated with the first vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/HARRY Y OH/Primary Examiner, Art Unit 3666